Etjstis, C. J.
1 concur in the conclusions of Judge Preston, on the questions of law presented in the bill of exceptions taken in the interest of the prisoner on the trial of the cause, and arising in the application for a new trial. Under the decision of this court, in the case of The State v. Hunt, 4th Ann. 438, and in the case of The State v. Lintell, recently decided, I do not think myself called upon to express any opinion upon the matters of fact upon which the judge exercised his discretionary power in refusing to continue the case, when called for trial; and after the verdict, to grant the prisoner a new trial.
I concur in the affirmance of the judgment of the district court.